DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is argued that Lee 810 and Lee 290 fail to teach the new claim limitation in claims 1 and 11 – namely that a minimum distance between the second doped region and the first well region is greater than a minimum distance between the first doped region and the first well region.
Please note that Lee 290 (figure 1) teaches a minimum distance between the second doped region 122 and the first well region 126 is greater than a minimum distance between the first doped region 124 and the first well region 126.  The second doped region 122 doesn’t appear to contact the first well region 126 at all but clearly the bottom of the second doped region 122 doesn’t touch the first well region 126.  Therefore the minimum distance of the second doped region 122 is greater than the minimum distance between the first doped region 124.

Allowable Subject Matter
Claims 2 and 12 are allowed.  The following is an examiner’s statement of reasons for allowance: previously noted as allowable subject matter has been rewritten into independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8-11, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 10,672,810 (hereafter Lee 810), in view of Lee et al., US 9,748,290 (hereafter Lee 290).
Regarding claim 1, Lee 810 (figure 2) teaches an image sensor structure, comprising:
a substrate 102 having a first conductive type (column 5, line 3);
a first well region 124a and a second well region 124b disposed in the substrate 102 and separated from each other;
an isolation region 122 disposed in the first well region 124a;
a gate 108 disposed on the substrate 102 and between the first well region 124a and the second well region 124b; and
a pinned photodiode 126/202 disposed in the substrate 102 and between the first well region 124a and the second well region 124b, wherein the pinned photodiode 126/202 comprises:
a first doped region 126 disposed in the substrate 102 (column 3, lines 23-24 teaches 126 can be within the substrate) and having a first doping concentration and the first conductive type (column 5, lines 43-45); and
a second doped region 202 disposed under the first doped region 126 and having a second doping concentration and a second conductive type that is the opposite of the first conductive type (column 4, line 66-column 7, line 2), and the first doping concentration is greater than the second doping concentration (column 4, line 14-16).
Lee 810 fails to teach one or both of the first doping concentration and the second doping concentration is non-uniform.
Lee 290 teaches one or both of the first doping concentration and the second doping concentration 112a/122b is non-uniform (column 3, lines 48-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the non-uniform concentrations of Lee 290 in the invention of Lee 810 because Lee 290 teaches it reduces the image lag problem and enlarges the dark current and the white pixel window(column 4, lines 4-13).
Lee 810 and Lee 290 fail to teach a minimum distance between the second doped region and the first well region is greater than a minimum distance between the first doped region and the first well region.
Please note that Lee 290 (figure 1) teaches a minimum distance between the second doped region 122 and the first well region 126 is greater than a minimum distance between the first doped region 124 and the first well region 126.  The second doped region 122 doesn’t appear to contact the first well region 126 at all but clearly the bottom of the second doped region 122 doesn’t touch the first well region 126.  Therefore the minimum distance of the second doped region 122 is greater than the minimum distance between the first doped region 124.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Lee 290 in the invention of Lee 810 because Lee 290 teaches a known equivalent configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 3, Lee 290 teaches the second doping concentration decreases in a direction from the gate to the isolation region (column 3, lines 48-53).
As to claim 8, Lee 810 teaches the first doped region 126 is in direct contact with the first well region 124a.
In re claim 9, Lee 810 teaches a floating diffusion node 106 disposed in the second well region 124b.
Concerning claim 10, wherein the floating diffusion node 106 has the second conductive type (column 5, line 4).
Pertaining to claim 11, Lee 810 (figure 2) teaches a method of forming an image sensor structure, comprising:
providing a substrate having a first conductive type (column 5, line 3);
forming a first well region 124a and a second well region 124b in the substrate, 102 wherein the first well region 124a and the second well region 124b are separated from each other;
forming an isolation region 122 in the first well region 124a;
forming a gate 108 on the substrate 102 and between the first well region 124a and the second well region 124b; and
forming a pinned photodiode 126/202 in the substrate 102 and between the first well region 124a and the second well region 124b, wherein the pinned photodiode comprises:
forming a first doped region 126 in the substrate 102 (column 3, lines 23-24 teaches 126 can be within the substrate), wherein the first doped region 126 has a first doping concentration and the first conductive type (column 5, lines 43-45); and
forming a second doped region 202 under the first doped region 26, wherein the second doped region 202 has a second doping concentration and a second conductive type that is the opposite of the first conductive type (column 4, line 66-column 7, line 2), and the first doping concentration is greater than the second doping concentration (column 4, line 14-16).
Lee 810 fails to teach one or both of the first doping concentration and the second doping concentration is non-uniform.
Lee 290 teaches one or both of the first doping concentration and the second doping concentration 112a/122b is non-uniform (column 3, lines 48-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the non-uniform concentrations of Lee 290 in the invention of Lee 810 because Lee 290 teaches it reduces the image lag problem and enlarges the dark current and the white pixel window(column 4, lines 4-13).
Lee 810 and Lee 290 fail to teach a minimum distance between the second doped region and the first well region is greater than a minimum distance between the first doped region and the first well region.
Please note that Lee 290 (figure 1) teaches a minimum distance between the second doped region 122 and the first well region 126 is greater than a minimum distance between the first doped region 124 and the first well region 126.  The second doped region 122 doesn’t appear to contact the first well region 126 at all but clearly the bottom of the second doped region 122 doesn’t touch the first well region 126.  Therefore the minimum distance of the second doped region 122 is greater than the minimum distance between the first doped region 124.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Lee 290 in the invention of Lee 810 because Lee 290 teaches a known equivalent configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 13, Lee 290 teaches the second doping concentration decreases in a direction from the gate to the isolation region (column 3, lines 48-53).
Regarding claim 18, Lee 810 teaches the first doped region 126 is in direct contact with the first well region 124a.
In re claim 19, Lee 810 teaches a floating diffusion node 106 disposed in the second well region 124b.
Concerning claim 20, wherein the floating diffusion node 106 has the second conductive type (column 5, line 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	7/6/22